Case: 15-11002   Date Filed: 01/06/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11002
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:92-cr-00173-FAM-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

GILBERTO HERNANDEZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 6, 2016)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-11002     Date Filed: 01/06/2016    Page: 2 of 2


      Gilberto Hernandez appeals pro se the denial of his motion to reduce his

sentence of imprisonment for life. 18 U.S.C. § 3582(c)(2). Hernandez sought a

reduction based on Amendment 782 to the Sentencing Guidelines. We affirm.

      The district court did not err by denying Hernandez’s motion to reduce.

Because Hernandez’s sentence was based on the statutory mandatory minimum,

United States Sentencing Guidelines Manual § 5G1.1(b) (Nov. 1993), not on the

drug quantity tables, see id. § 2D1.1, he was ineligible for a reduction of his

sentence under Amendment 782, see id. § 1B1.10 cmt n.1(A). Hernandez argues

that he was entitled to a reduction under the statutory sentencing factors, see 18

U.S.C. § 3553(a), but a district court cannot consider the sentencing factors unless

it determines that a defendant is eligible for a sentence reduction. See United States

v. Bravo, 203 F.3d 778, 780–81 (11th Cir. 2000). The district court lacked

authority to reduce Hernandez’s sentence.

      We AFFIRM the denial of Hernandez’s motion to reduce.




                                          2